PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LeBlang
Application No. 15/430,781
Filed: 13 Feb 2017
For: METAL FRAMING SELF-LOCKING CONNECTORS


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed April 15, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the application data sheet (“ADS”), filed April 11, 2022. 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The renewed petition does not comply with (1) above. 

With respect to (1) above: The benefit chain presented in the April 11, 2022 ADS is not acceptable. 

The first two lines in the Domestic Benefit/National Stage Information section of the ADS list an incorrect Application Number. The subject application is 15/430,781. Applicant typed 14/430,781.

In the second line, please line up the entries under the appropriate column. 

The recited benefit chain falls apart after the entry that 15/430781 is a CIP of 15/295172 because the benefit information in 15/295,172 hasn’t been corrected yet.

Per MPEP 211.01(b)    Claiming the Benefit of a Nonprovisional Application 
II.    BENEFIT CLAIMS TO MULTIPLE PRIOR APPLICATIONS:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. 

There is no limit to the number of prior applications through which a chain of copendency may be traced to obtain the benefit of the filing date of the earliest of a chain of prior copending applications. See In re Henriksen, 399 F2.d 253, 158 USPQ 224 (CCPA 1968).  However, appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added).

As stated in the decision on petition, mailed January 13, 2020, the benefit information in this application cannot be corrected until the benefit information in all previously filed applications in the benefit chain is corrected via petition. 

Application No. 15/295,172 does not currently properly claim benefit of any other applications. Thus, any benefit claim and petition filed in a subsequently filed application in the family of applications (like this application), reciting benefit information with Application No. 15/295,172 as a parent application will fail.

In addition, there is a recurring typographical error in the identification of Application No. 15/090,460. Applicant typed 15/191460 every time 15/090460 should be listed.

Please underline the checked box for Statement under 37 CFR 1.55 or 1.78 for AIA  (First Inventor to File) Transition Applications. 

Finally, the petition cannot be granted because Examiner Gilbert has indicated the proposed amendment to claim benefit raises new issues that would require further consideration and/or search. 

The Office requires the submission of a Request for Continued Examination (RCE) as a pre-condition for acceptance of the late claim for benefit, as a final Office action was mailed on April 4, 2022.

If reconsideration of this petition is desired, applicant should file a renewed petition under 37 CFR 1.78(c) and (e), and an ADS (complying with the provisions 37 CFR 1.76(b)(5)) setting forth a proper underlined benefit chain.   Please keep in mind that the benefit information in this application cannot be corrected until the benefit information in Application No. 15/295,172 is corrected.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

 
/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.